Exhibit 10.1

NATIONAL OILWELL VARCO, INC.

LONG-TERM INCENTIVE PLAN

Nonqualified Stock Option Agreement

 

Grantee:

   «Name»

Date of Grant:

   February 24, 2016

Exercise Price per Share:

   $            

Number of Option Shares Granted:

   «Shares1»

1. Notice of Grant. National Oilwell Varco, Inc. (the “Company”) is pleased to
notify you that you have been granted an option (“Option”) to purchase the
number of shares of Common Stock of the Company set forth above pursuant to the
National Oilwell Varco, Inc. Long-Term Incentive Plan (the “Plan”), subject to
the terms and conditions of the Plan and this Agreement. This Option is not
intended to be an incentive stock option within the meaning of Section 422 of
the Code.

2. Vesting and Exercise of Option. Subject to the further provisions of this
Agreement, the Option shall become vested and may be exercised in accordance
with the following schedule, by written notice to the Company at its principal
executive office addressed to the attention of its Secretary (or such other
officer or employee of the Company as the Company may designate from time to
time):

 

NUMBER OF FULL YEARS

  

PERCENTAGE OF
SHARES THAT MAY
BE PURCHASED

  Less than 1 year      0 %  1 year      33 1/3 %  2 years      66 2/3 %  3
years or more      100 % 

Notwithstanding the above schedule, but subject to the further provisions
hereof, upon the occurrence of the following events the Option shall vest and
become exercisable as provided below:

(a) Disability. If your employment with the Company terminates by reason of a
disability that entitles you to benefits under the Company’s long-term
disability plan, the Option may be exercised at any time, by you or by your
legal guardian or legal representative, within 10 years from the above Date of
Grant



--------------------------------------------------------------------------------

(or, if you die during such period, by your estate or the person who acquires
the Option by will or the laws of descent and distribution), but only as to the
vested number of Option shares, if any, that you were entitled to exercise
hereunder as of the date your employment so terminates.

(b) Death. If you die while in the employ of the Company, your estate (or the
person who acquires the Option by will or the laws of descent and distribution)
may exercise the Option at any time within 10 years from the above Date of
Grant, but only as to the vested number of Option shares, if any, that you were
entitled to exercise hereunder as of the date of your death.

(c) Termination for Cause. If your employment is terminated by the Company for
cause, the Option automatically shall be cancelled and may not be exercised
following your termination. The term “cause” means (i) your gross negligence or
willful misconduct in the performance of your duties with respect to the Company
or (ii) your final conviction of a felony or a misdemeanor involving moral
turpitude.

(d) Other Terminations. If your employment with the Company is terminated for
any reason other than as provided above, including an Involuntary Termination
(as defined below), the Option, to the extent vested on the date of your
termination, may be exercised, at any time during the three-month period
following such termination, by you or by your guardian or legal representative
(or by your estate or the person who acquires the Option by will or the laws of
descent and distribution or otherwise by reason of the death of you if you die
during such three-month period), but in each case only as to the vested number
of Option shares, if any, that you were entitled to purchase hereunder as of the
date your employment so terminates.

(e) Change of Control. The Option shall become fully vested upon your
Involuntary Termination. As used in this paragraph, “Involuntary Termination”
means your termination from employment with the Company on or within twelve
months following a Change of Control that is either (i) initiated by the Company
for reasons other than cause, or (ii) initiated by you after (a) a reduction by
the Company of your authority, duties or responsibilities immediately prior to
the Change of Control (excluding for this purpose (A) an insubstantial reduction
of such authorities, duties or responsibilities or an insubstantial reduction of
your offices, titles and reporting requirements, or (B) an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by you), (b) a
reduction of your base salary or total compensation as in effect immediately
prior to the Change of Control (total compensation means for this purpose: base
salary, participation in an annual bonus plan, and participation in a long-term
incentive plan), or (c) your transfer, without your express written consent, to
a location which is outside the general metropolitan area in which your
principal place of business immediately prior to the Change of Control may be
located or the Company’s requiring you to travel on Company business to a
substantially greater extent than required immediately prior to the Change of
Control. The term “Change of Control” shall mean: (i) the Company completes the
sale of assets having a gross sales price which exceeds 50% of the consolidated
total capitalization of the Company (consolidated total

 

- 2 -



--------------------------------------------------------------------------------

stockholders’ equity plus consolidated total long-term debt as determined in
accordance with generally accepted accounting principles) as at the end of the
last full fiscal quarter prior to the date such determination is made; or
(ii) any corporation, person or group within the meaning of Section 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act) of voting
securities of the Company representing more than 30% of the total votes eligible
to be cast at any election of directors of the Company.

For purposes of this Agreement, “employment with the Company” shall include
being an employee or a director of, or a consultant to, the Company or a
Subsidiary.

The provisions of any written employment or severance agreement between you and
the Company concerning the vesting, exercise and/or period for exercise of
Company stock options are incorporated hereby and made a part of this Agreement.

There is no minimum or maximum number of Option shares that must be purchased
upon exercise of the Option. Instead, the Option may be exercised, at any time
and from time to time, to purchase any number of Option shares that are then
vested according to the provisions of this Agreement.

Notwithstanding any of the foregoing, the Option shall not be exercisable in any
event after the expiration of 10 years from the above Date of Grant.

All Option shares that are not vested on your termination of employment as
provided above shall be automatically cancelled and forfeited without payment
upon your termination.

3. Method of Payment. Payment of the aggregate Exercise Price for the Shares
being purchased may be by any of the following, or a combination thereof:
(a) cash; (b) check acceptable to the Company; (c) consideration received by the
Company under a “cashless broker” exercise program approved by the Company;
(d) the constructive surrender of Shares already owned by you; or (e) with the
consent of the Company (or the Committee if you are subject to Section 16(b) of
the Exchange Act), withholding Shares to be acquired upon exercise of the
Option.

4. Nontransferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during your lifetime only by you. The terms of the Plan and this
Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.

5. Entire Agreement; Governing Law. This Option is granted under and governed by
the terms and conditions of the Plan and this Agreement. In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement. The Plan is incorporated
herein by reference. The Plan and this Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by the Company and you. This
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the state of Texas.

 

- 3 -



--------------------------------------------------------------------------------

6. Withholding of Tax. To the extent that the exercise of the Option results in
the receipt of compensation by you with respect to which the Company or a
Subsidiary has a tax withholding obligation pursuant to applicable law, unless
other arrangements have been made by you that are acceptable to the Company or
such Subsidiary, which, with the consent of the Company (or the Committee if you
are subject to Section 16(b) of the Exchange Act), may include withholding a
number of Shares that would otherwise be delivered on exercise that have an
aggregate Fair Market Value that does not exceed the amount of taxes to be
withheld, you shall deliver to the Company or the Subsidiary such amount of
money as the Company or the Subsidiary may require to meet its withholding
obligations under such applicable law. No delivery of Shares shall be made
pursuant to the exercise of the Option under this Agreement until you have paid
or made arrangements approved by the Company or the Subsidiary to satisfy in
full the applicable tax withholding requirements of the Company or Subsidiary.

7. Forfeiture in Certain Circumstances (“Clawback”). The Committee may, at its
sole discretion, terminate this Award if it determines that the recipient of the
Award has engaged in material misconduct. For purposes of this Clawback
provision, material misconduct includes conduct adversely affecting the
Company’s financial condition, results of operations, or conduct which
constitutes fraud or theft of Company assets, any of which require the Company
to make a restatement of its reported financial statements. The Committee may
also specify other conduct requiring the Company to make a restatement of its
publicly reported financial statements as constituting material misconduct in
future Award Agreements. If any material misconduct results in any error in
financial information used in the determination of compensation paid to the
recipient of an Award and the effect of such error is to increase the payment
amount pursuant to an Award, the Committee may also require the recipient to
reimburse the Company for all or a portion of such increase in compensation
provided in connection with any such Award. In addition, if there is a material
restatement of the Company’s financial statements that affects the financial
information used to determine the compensation paid to the recipient of the
Award, then the Committee may take whatever action it deems appropriate to
adjust such compensation.

 

- 4 -